Title: From Oliver Wolcott, Jr. to James Montgomery, 19 September 1796
From: Wolcott, Oliver, Jr.
To: Montgomery, James


                        
                            Sir 
                            Treasury Department Sepr 19th 1796
                        
                        In reply to your letter of the 17th instant on the subject of the Cutter, I
                            have to inform you that what has been done in that business was in pursuance of my
                            directions. I am with Consideration Sir Your Obed. Servant
                        
                            Oliver Wollcott
                            
                        
                    